Citation Nr: 1614381	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  10-17 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of an injury to and/or removal of a testicle ("testicle injury").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from February 1977 to July 1977, with subsequent service and periods of ACDUTRA in the U.S. Marine Corps Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2011, the appellant was scheduled for a Travel Board hearing before a Veterans Law Judge (VLJ), but failed to appear.  In October 2013, the Board remanded the claim so that another hearing could be scheduled.  The appellant again failed to appear.  Although notice of the second hearing was not sent to the appellant's last address of record as instructed by the Board, for the reasons discussed in detail below, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with those instructions, and deems the appellant's hearing request withdrawn.  See 38 C.F.R. § 20.704(d), (e); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition to the paper claims file, a paperless, electronic claims file is associated with the appellant's claim, and has been reviewed.


FINDING OF FACT

The preponderance of the evidence shows that the appellant's testicle injury was not incurred in service and is not otherwise related to service.


CONCLUSION OF LAW

The requirements for establishing service connection for a testicle injury have not been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in February 2007.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The appellant's service treatment records (STRs) and service personnel records are on file, as are VA medical records.

The appellant was not afforded a VA examination regarding his claim.  However, there is no credible and probative evidence of a testicle injury during active service.  Thus, the Board finds that obtaining a VA examination or opinion on the issue decided herein is not required.  See 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The appellant requested a hearing before a VLJ in his VA Form 9.  He was initially scheduled for a hearing in May 2011, but failed to appear.  In September 2011, he called the RO and indicated he wanted to reschedule the hearing.  Two subsequent attempts to call the appellant and inform him that his claims file had already been forwarded to the Board were unsuccessful, as his voice mailbox was full.  In October 2013, the Board remanded the appellant's claim so that another hearing could be scheduled, noting that notice of the May 2011 hearing, though not returned as undeliverable, had not been sent to his most recent mailing address, which he had provided in his Form 9 and in subsequent correspondence submitted to the RO.  A copy of the Board's October 2013 remand was subsequently mailed to the most recent address, and was returned as undeliverable.  In March 2014, a copy of the Board remand was mailed to the address that had been used to send the appellant notice of the May 2011 hearing.  That document has not been returned.  However, notice of the second hearing, scheduled for June 2014, was also sent to that address in April 2014, and was returned as undeliverable.

The Board acknowledges that notice of the appellant's new hearing was not mailed to the address he provided on his VA Form 9 as instructed in the October 2013 Board remand.  It also acknowledges the argument of the appellant's representative, in his October 2015 brief, that VA has failed in its duty to assist the appellant, who he emphasized is homeless, and that the Board must remand the claim to attempt to find a better mailing address.  Notably, neither the appellant nor his representative, who was copied on both prior hearing notices, has requested that the appellant's most recent hearing be rescheduled or provided updated contact information.  Indeed, the appellant's representative has not indicated that he has been in contact with the appellant or is aware of a better address, and has merely stated that "it is not clear if VA has the correct mailing address" and that the appellant's homeless status "should evoke a heighten[ed] sense of responsibility."

It is not the Board's intent to in any way trivialize the appellant's homeless status.  However, mail has now been returned as undeliverable from his last address of record-the address he provided in his Form 9 and again in 2011.  If an appellant has changed addresses without informing VA, it is well established that it is his responsibility to keep VA advised of his whereabouts in order to facilitate development of a claim.  If he does not do so, "there is no burden on the part of the VA to turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  As stated by the United States Court of Appeals for Veterans Claims (Court), "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this instance, remanding the appellant's claim for additional notice would not serve any useful purpose, as the evidence of record, including the arguments presented by the appellant's own representative, suggests that his current location is unknown.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).  Based on the foregoing, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998), and the appellant's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d), (e); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that there is no indication in the record that any additional existing evidence relevant to the issue to be decided herein is available and not part of the claims file.  Therefore, it will proceed to the merits of the appellant's appeal.

II.  Law and Analysis

The appellant is seeking service connection for residuals of a testicle injury he asserts was incurred in service during his initial period of ACDUTRA.  Specifically, he stated in his December 2006 claim application that he crushed his testicles while doing push-ups during boot camp at Parris Island in South Carolina, and that the pain was so bad when he returned home that he sought treatment at a VA hospital.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

"To establish a right to compensation for a present disability, a claimant must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  The Board notes that ACDUTRA is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

The record shows that the appellant did not have any active duty service, but had service with the Marine Corps Reserve including, as pertinent here, an initial period of ACDUTRA from February 1977 to July 1977.  Currently, service connection is not in effect for any disabilities.  Thus, the appellant has not achieved "veteran" status.  38 U.S.C.A. § 101(2), (24)(A)-(B); 38 C.F.R. §§ 3.1(d); 3.6(a) (2015).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53.

The appellant's STRs from his initial period of ACDUTRA, during which he asserts he injured his testicle, are negative for complaints of or treatment for testicle symptoms or an injury.  His July 1977 separation medical examination notes a normal genitourinary system.  The appellant's service personnel records reflect that his next period of ACDUTRA began in July 1978, and his subsequent STRs do not address a testicle condition.

VA treatment records reflect that the appellant initially sought treatment for left testicular swelling and pain at a VA medical center in April 1978.  He was noted to be in significant pain and was having difficulty walking.  The appellant stated the pain had begun less than a week prior.  He also reported he had been training for workout with a National Football League team, had been lifting weights of up to 175 pounds, and had felt a strain in his left groin while lifting.  Following physical examination, a clinician diagnosed the appellant with acute left epididymoorchitis and stated that surgical intervention might be required.  He noted that the appellant's right testis was normal.  The appellant underwent a left radical orchiectomy at the VA facility less than a week later, with a post-operative diagnosis of a ruptured left testis.  He was discharged on April 17, 1978, at which time it was noted he had minimal swelling and was doing well post-operatively.  A past history of orchiectomy for infarction was noted when the appellant presented with knee complaints in June 1980, but subsequent VA treatment records do not otherwise document a testicle condition.

After review of the evidence of record, the Board finds that service connection for a testicle injury is not warranted, as the most probative evidence of record indicates the injury did not occur during a period of active military service.

The Board acknowledges that the appellant is competent to report symptoms or events he has experienced-in this case, a testicle injury while doing push-ups during boot camp.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-1336 (2006).  However, when considering whether lay evidence is satisfactory, the Board, as a finder of fact, may properly consider internal inconsistency of the appellant's statements, facial plausibility, and consistency with other evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Here, the credibility of the appellant's statements during the course of this claim, which describe a testicle injury during his initial period of ACDUTRA, are outweighed by his April 1978 statements to VA clinicians, which describe an onset of symptoms one week prior and nearly nine months following completion of that period of ACDUTRA, and also describe a feeling of strain in his left groin while he was lifting weights in preparation for a football workout.  Dalton, 21 Vet. App. at 38; see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Additionally, although the appellant explained in his December 2006 claim application that he did not seek treatment for his testicle injury during boot camp because he was "so macho," his STRs reflect a pattern of seeking treatment for various other medical conditions during that time period, including hemorrhoids, corns, and a skin burn that the treating clinician characterized as a "slight abrasion on interior of thighs from legs rubbing together."  Such a pattern of complaints suggests that the appellant would have reported a testicle injury with ongoing pain if such an incident had, in fact, occurred.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

The appellant has not asserted that any other in-service event or injury caused his April 1978 testicle symptoms and, as already discussed, his STRs are devoid of reports of testicular pain or swelling or an injury to that area.  The appellant also has not argued explicitly that his April 1978 testicle symptoms and diagnosis are otherwise related to service.  Nevertheless, to the extent such an argument may be inferred, as a lay person, the appellant has not shown that he has specialized training sufficient to render an etiological opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical expertise would be required to determine whether later-occurring testicle pain and swelling was related to service.  Accordingly, the appellant's opinion in that regard is not competent medical evidence and, as already explained, remand for a competent medical opinion is not warranted in this instance.  See McLendon v. Nicholson, 20 Vet. App. at 81.

In summary, the most probative evidence indicates that the appellant's testicle injury, which was surgically treated at a VA facility in April 1978, was not incurred in and is not otherwise related to a period of active service.  As the preponderance of the evidence is against the claim, service connection is denied.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert, 1 Vet. App. 49.






	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for residuals of an injury to and/or removal of a testicle is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


